 

Case 1:16-cv-04444-LAK Document 29 Filed 08/31/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wee ew mR kg kee em tc ww Be ee eee ee he eee et ee Pe ee eee x
AHMED KHALFAN GHAILANI,

Movant,

—against— 98-cr-1023 (LAK)
| UNITED STATES OF AMERICA.

Respondent

sere rere er ww we ee ee ee ee eee ee eee ed ee ee eee xX
ORDER

LEwIs A. KAPLAN, District Judge.

This matter is before the Court }on defendant’s (Pro Se) Motion Pursuant to Rule
60(b)(4)(6) & (d)(3) In Further Conjunction with Recent Supreme Court Decision in Davis (June
24, 2016) (DI 2148') (“Motion No. 1"), and his (Pro Se) Motion for an Sixty (60) Days Extension
of Time to Effectively File a Rule 15(a) or (c)|Motion to Properly Address the Petitioner’s Filed
Accompanied Rule 60 Motion Issues (DI 2147) (“Motion No. 2"), and his (Pro Se) Motion for Leave
Requesting an Additional Claim to Petitioner’s June 23, 2020, filed Rule 60 Motion as a Precaution
Under Davis, 139 S.Ct. 2319 (June 24, 2019) (DI 2139) (“Motion No. 3").

| Facts
The Conviction and Sentence

Ahmed Khalfan Ghailani was indicted in 1998 for his alleged complicity in the 1998
bombings of two United States embassies in east Africa in which 224 people were killed and over
a thousand injured. He was apprehended in Pakistan in 2004 and then transferred to exclusive CIA
custody. On June 9, 2009, Ghailani was brought to the Southern District of New York. Following
a lengthy trial, the jury found Ghailani guilty pf Count 5 — conspiracy to destroy buildings and
property of the United States — and not guilty of the other 284 counts with which he was charged.
It further found, in response to an interrogatory, that Ghailani’s conduct in Count 5 was a direct or
proximate cause of the death of a person other than a conspirator. Ghailani then moved for, inter

 

Unless otherwise indicated, all docket references are to 98-cr-1023.)

 
 

Case 1:16-cv-04444-LAK Docu

alia, judgment for acquittal, a motion denied

ment 29 Filed 08/31/20 Page 2 of 3 |

2

in an extensive opinion which concluded that the

evidence was more than sufficient to sustain Ghailani’s conviction.” He was sentenced principally

to a term of life imprisonment. The convictio1
Section 2255 motion was denied on December
appealability was denied and his appeal dismis

The Current Motions

The three current motions all we
most favorable to the defendant, on June 23,2

challenge to his conviction (purportedly unde

grounds on the basis of the Davis case (Motion

forma purported Rule 60 motion (Motion No. 3
support of Motion No. 1 and perhaps Motion h

Dis

Motion No. I

The bare bones Motion No. 1 ¢

jurisdictional defect in defendant’s conviction,
the Supreme Court in Davis held that conspira

As defendant has not elaborate
cannot now reach any decision as to whether it
the Davis argument even assuming that such a

Motion No. 2

Motion No. 2 seeks a 60-day ext
No. 1.

Rule 12 of the Rules Governin
Federal Rules of Civil Procedure and the Fede
they are not inconsistent with any statutory

 

ho

United States v. Ghailani, 761 F.

United States v. Ghailani, 733 F.
Mar. 10, 2014).

1 and sentence both were affirmed on appeal.’ His
2, 2016. (DI 2051) His motion for a certificate of
bed on July 27, 2017. (DI 2080).

re filed, on the basis of the mailbox rule and the view
)20. In substance, they appear to be a substantive
r Fed. R. Civ. P. 60) on jurisdictional and other
INol. 1), an application to supplement the rather pro
), and a request for additional time to file papers in
No. 2.

cussion

uppears to assert that (1) there is some unspecified
and (2) his conviction should be overturned because
cy no longer is considered as a crime of violence.

n any way on his jurisdictional argument, the Court

has any merit. Nor does it thus far see any basis for
h argument were properly before the Court.

ension of time within which to seek to amend Motion

» Section 2254 and 2255 Cases provides that “[t]he
rallRules of Criminal Procedure, to the extent that
| provisions or these rules,3may be applied to a

Supp.2d 167, 188-90 (S.D.N.Y. 2011)

Bd 29 (2d Cir. 2013), cert. denied, 134 S.Ct. 1523 (U.S.

 
 

Case 1:16-cv-04444-LAK Docu

proceeding under these rules.”

Rule 15 of

ment 29 Filed 08/31/20 Page 3 of 3

3

the Federal Rules of Civil Procedure governs

amendments to “pleadings” but “pleading” is defined in Rule 7 in a manner that does not include

Motion No. 1. Hence, there are no apparent time

as Motion No. 1. Accordingly, no extension
permission to amend Motion No. 1 before Moti
would be timely. There is no need for Motion

Motion No. 3
Motion No. 3 asks to supplemer

motion either.
Cor

In the circumstances, Motion N

for leave to supplement or amend Motions | a1
well over 60 days after the date of these motion
determining whether to require the governmen

SO ORDERED.

Dated: August 29, 2020

 

limits with respect to amendment of a motion such
of time is required. As long as defendant seeks
on No. 1 is decided, the motion for leave to amend

t Motion No. 1. There seems to be no need for that

os. 1, 2 and 3 all are denied. Defendant may move
nd/or 2 no later than September 23, 2020 (which is
s). The Court will await September 23, 2020 before
[ to respond to these motions.

Coho

Lewis A. Kaylan
United States District J =
